129 F.3d 1254
Borough of Edgewood, Hudie Evans, Bernard Robinson, JayBush, Jean Davin, Regis Griffin, Chris Kefalos,Joseph T. Young, James Yucas, Stephen Zelenkov.Henry Cisneros, as Secretary of U.S. Departmetn of Housingand Urban Development, George Arendas, as Chairman ofAllegheny County Housing Authority, Allegheny HousingAuthority, Lawrence Dunn, as Commissioner of AlleghenyCounty, Robert Cranmer, as Commissioner of Allegheny County,Michael Dawida, as Commissioner of Allegheny
NO. 97-3154
United States Court of Appeals,Third Circuit.
Sept 25, 1997

Appeal From:  W.D.Pa. ,No.96cv00775 ,
Diamond, J.


1
Affirmed.